     WO

 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Scottsdale Gas Company LLC,                      No. CV-19-05291-PHX-SPL
10                  Plaintiff,                         TEMPORARY
                                                       RESTRAINING ORDER
11    v.
12    Tesoro Refining & Marketing Company
      LLC, et al.,
13
                    Defendants.
14
15
            The Court has reviewed Plaintiff Scottsdale Gas Company LLC’s (the “Plaintiff”)
16
     Application for Temporary Restraining Order Without Notice and Preliminary Injunction,
17
     wherein the Plaintiff alleges that Defendants Tesoro Refining & Marketing Company LLC
18
     and Treasure Franchise Company LLC (together, the “Defendants”) have employed illegal
19
     and improper acts to terminate a gasoline supply contract with Plaintiff. (Doc. 10)
20
     I.     Legal Standard and Discussion
21
            A request for a TRO is analyzed under the same standards as a request for a
22
     preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d
23
     832, 839 n.7 (9th Cir. 2001). “A preliminary injunction is ‘an extraordinary and drastic
24
     remedy, one that should not be granted unless the movant, by a clear showing, carries the
25
     burden of persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting
26
     Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (emphasis omitted); see also
27
     Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted) (“A
28
     preliminary injunction is an extraordinary remedy never awarded as of right”).
 1          “A plaintiff seeking a preliminary injunction must show that (1) he is likely to
 2   succeed on the merits, (2) he is likely to suffer irreparable harm without an injunction, (3)
 3   the balance of equities tips in his favor, and (4) an injunction is in the public interest.
 4   Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are ‘serious questions
 5   going to the merits’— a lesser showing than likelihood of success on the merits— then a
 6   preliminary injunction may still issue if the ‘balance of hardships tips sharply in the
 7   plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell Offshore, Inc. v.
 8   Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance for the Wild
 9   Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious questions
10   variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger showing
11   of one element may offset a weaker showing of another.” Lopez, 680 F.3d at 1072.
12          Plaintiff’s allegations that Defendants have sought to retrieve gasoline through
13   illegal means and prevent Plaintiff from processing credit card transactions leads the Court
14   to find that Plaintiff is likely to suffer irreparable harm in the absence of a temporary
15   restraining order pending a hearing on the merits of a preliminary injunction. The
16   allegations in the complaint demonstrate that Plaintiff has a strong likelihood of success on
17   the merits of its claims under the Petroleum Marketing Practices Act, and a balance of the
18   equities in this case clearly tips in favor of maintaining the status quo for Plaintiff’s
19   operating business. Finally, the Court finds that a temporary restraining order would
20   protect the public interest by maintaining the status quo until a preliminary injunction
21   hearing can be held. Accordingly,
22          IT IS ORDERED that Plaintiff’s Application for Temporary Restraining Order
23   Without Notice and Preliminary Injunction (Doc. 10) is granted.
24          IT IS FURTHER ORDERED that Defendants Tesoro Refining & Marketing
25   Company LLC and Treasure Franchise Company LLC are prohibited from (i) terminating
26   the Contractor Dealer Gasoline Agreement dated June 12, 2006; (ii) acting on any
27   reversionary leasehold interest in the premises located at 10809 North Frank Lloyd Wright
28   Blvd. in Scottsdale, Arizona; (iii) taking any extrajudicial actions affecting Plaintiff or its


                                                  -2-
 1   ability to operate a retail store and gas station at 10809 North Frank Lloyd Wright Blvd. in
 2   Scottsdale, Arizona; and (iv) causing any agents, employees or contractors of Defendants
 3   from entering onto the premises located at 10809 North Frank Lloyd Wright Blvd. in
 4   Scottsdale, Arizona, except for performing acts in the ordinary course of business.
 5          IT IS FURTHER ORDERED that Defendants Tesoro Refining & Marketing
 6   Company LLC and Treasure Franchise Company LLC shall continue their relationship
 7   with Plaintiff as supplier of gasoline and with respect to the processing of credit cards in
 8   the same manner as before Defendants sought to terminate the Contractor Dealer Gasoline
 9   Agreement dated June 12, 2006.
10          IT IS FURTHER ORDERED that Defendants Tesoro Refining & Marketing
11   Company LLC and Treasure Franchise Company LLC must file a response to Plaintiff’s
12   Application for Temporary Restraining Order Without Notice and Preliminary Injunction
13   (Doc. 10) no later than 5:00 p.m. on Tuesday, October 8, 2019.
14          IT IS FURTHER ORDERED setting a hearing on Plaintiff’s Application for
15   Temporary Restraining Order Without Notice and Preliminary Injunction (Doc. 10) on
16   Thursday, October 10, 2019 at 1:30 p.m., before the Honorable Judge Steven P. Logan,
17   United States District Judge, in the Sandra Day O’Connor United States Courthouse,
18   located at 401 West Washington Street, Phoenix, Arizona 85003, 5th Floor, Courtroom
19   501.
20          Dated this 4th day of October, 2019.
21
22
23                                                    Honorable Steven P. Logan
                                                      United States District Judge
24
25
26
27
28


                                                -3-
